Title: James Madison to Benjamin Waterhouse, March 1834
From: Madison, James
To: Waterhouse, Benjamin


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 March 1t. 1834—
                            
                        
                          
                            private 
                        I have recd. your favor of the 20th. Ult. with a copy of your "Public Lecture". We have read it with
                            pleasure; and Mrs M, I believe with profit, being herself among the Amateurs of the Snuff box.
                            The Lecture is a good medicine for the bad habits, which it paints in such warning colours.
                        The Temperance Societies appear to have had a salutary effect, in diminishing the use of Ardent Spirits, the
                            worst of the poisons, because it is a moral as well as a physical one. I wish the Societies all the success they merit,
                            but I am not in the honorable relation to either of them which you suppose.
                        I have not yet seen the "History of the Hartford Convention"; and such are the arrears in the reading, I have
                            assigned to myself, that I am not sure, If I possessed the book, that I should ever be able, with my waning strength and
                            fading vision, to examine a work filling so many pages.
                        It will be fortunate for Historical truth, and for individual as well as political justice, if a chastising
                            notice of its spurious contents, should fall within the scope of the masterly pen you refer to.
                        I am glad to find that your penmanship remains so perfect. My greater age, with its Rheumatic auxiliary, have
                            so stiffened my fingers as to make writing laborious and clumsy. Hence the resort, you will perceive, to borrowed ones.
                            With cordial salutations
                        
                        
                            
                                James Madison
                            
                        
                    